DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/19/21 has been acknowledged.
Applicant amended Specification to overcome some of the objections presented by the Non-Final Rejection mailed 10/19/20, argued objections to the Abstract, cancelled Claims 13-15, and amended Claims 11, 16, and 17. Amendments to the claims excluded grounds for rejections under 35 U.S.C. 112(a) and 112(b) presented by the Non-Final Rejection, as well as and objections to the drawings. 

Election/Restriction and Status of Claims
Independent method Claim 11 is found allowable, as well as method Claims 12 and 16-17. 
Since MPEP does not allow rejoining device claims with the allowable method claims (as was pointed out in the Restriction Requirements mailed 07/15/20), all device claims would be cancelled in this Office Action by the Examiner’ Amendment. 
Claims 11-12 and 16-17 are examined on merits.



EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for amending Claim 11 was given in an interview with Mr. David Tucker on 02/16/21.

Please, cancel Claims 1-10 and 18 as directed to the device, while allowed claims are directed to the method.

Please, amend Claim 11 as shown below:
Claim 11. A method of fabricating a semiconductor wafer, the method comprising:
providing a first substrate;
forming a first etch stop layer on a top surface of the first substrate; 
bonding a second substrate directly to a top surface of the first etch stop layer; forming a second etch stop layer on a top surface of the second substrate, wherein a first opening is patterned in the second etch stop layer, the first opening exposing a portion of the second substrate;
forming a third substrate directly on a top surface of the second etch stop layer;
forming a third etch stop layer on a top surface of the third substrate, wherein a second opening and a third opening are patterned in the third etch stop layer, the substrate and the third opening exposing a second portion of the third substrate, wherein the third opening is vertically aligned over the first opening;
forming a first trench by removing the exposed first portion of the third substrate in the second opening, wherein the first trench terminates at the second etch stop layer; and 
forming a second trench by removing the exposed second portion of the third substrate in the third opening and the exposed portion of the second substrate in the first opening, wherein the second trench terminates at the first etch stop layer.

Allowable Subject Matter
Claims 11, 12, 16, and 17 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 11: The prior art of record, alone or in combination, fails to anticipate or render obvious all combination of the claimed limitations, including such limitations as: “a second opening and a third opening are patterned in the third etch stop layer, the second opening exposing a first portion of the third substrate and the third opening exposing a second portion of the first substrate, wherein the third opening is vertically aligned over the first opening” and: “a first opening is patterned in the second etch stop layer, the first opening exposing a portion of the second substrate”.
Re Claims 12, 16, and 17: Claims 12, 16, and 17 are allowed due to their dependency on Claim 11.

Newly found prior art, including Yu (US 2008/0124845) or Patti (US 6,642,081), teaches a method of creating a stack comprising three substrates, but they do not teach forming second and third openings in a third substrate after formation of a stack. Chen (US 2015/0279891) and Engelmann (US 2018/0350677) teach forming openings after forming a stack of substrates, but they are directed to stacks comprised only two substrates. 
As a result, no combination of prior art references makes Claim 11 obvious.
 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/16/21